Citation Nr: 0514486	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for post-traumatic stress disorder (PTSD), currently rated as 
50 percent disabling.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 0 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in March 2002, a statement of the case was issued 
in August 2002, and a substantive appeal was received in 
September 2002.  

Pertaining to the issue of entitlement to an increased rating 
for tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  The 
United States Department of Veterans Affairs (VA) disagrees 
with the Court's decision in Smith and is seeking to have 
this decision appealed to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

As for the other issues on appeal, in August 2004 the matter 
was remanded.  Upon further review of the evidence of record, 
another remand is necessary as to the issues of entitlement 
to a higher initial rating for PTSD, and an increased rating 
for bilateral hearing loss.  The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the VCAA, the Board has determined 
that further evidentiary development is necessary in this 
case.

Subsequent to certification of the veteran's appeal to the 
Board, the veteran submitted correspondence in March 2005 
which indicated consultation with a vocational counselor at 
the VA Medical Center (VAMC) in Long Beach, California.  As 
it appears that any VA vocational counseling may include 
evidence pertinent to the veteran's industrial impairment, 
such evidence is relevant to the increased rating for PTSD 
issue.  Failure to consider records which are in VA's 
possession at the time of a decision, although not actually 
in the record before the RO, may constitute clear and 
unmistakable error, if such failure affects the outcome of 
the claim.  VAOPGCPREC 12-95; see also Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

The March 2005 correspondence from the veteran also contained 
information regarding the veteran's struggle to obtain 
employment.  The veteran underwent a VA psychiatric 
evaluation in July 2002.  While a new examination is not 
required simply because of the time which has passed since 
the last examination, VA's General Counsel has indicated that 
a new examination is appropriate when there is an assertion 
of an increase in severity since the last examination.  
VAOPGCPREC 11-95 (1995).  The veteran should be afforded 
another VA examination to assess the current severity of his 
PTSD.

The veteran underwent a VA audiological examination in July 
2002.  In a Form 21-4138, Statement in Support of Claim, 
submitted in August 2004, the veteran indicated that his 
hearing loss was "getting worse."  As such, the Board finds 
that an additional VA audiological examination addressing the 
current severity of the veteran's bilateral hearing loss is 
warranted.  VAOPGCPREC 11-95 (1995).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should associate the 
veteran's VA vocational rehabilitation 
folder with the claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  All examination findings 
should be reported to allow for 
application of VA rating criteria for 
PTSD.  A GAF score should also be 
provided.

3.  The veteran should be scheduled for 
a VA audiological examination for the 
purpose of determining the current 
severity of his bilateral hearing loss.  
The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
examination findings should be reported 
to allow for application of VA hearing 
criteria for hearing loss.

4.  The RO should then readjudicate the 
veteran's claims of entitlement to a 
higher rating for PTSD, and an 
increased rating for bilateral hearing 
loss.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned 
to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



